EXHIBIT 10.1 MULTICURRENCY REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of July 20, 2007 by and among LOJACK CORPORATION, and the other Borrowers and Guarantors Party Hereto CITIZENS BANK OF MASSACHUSETTS as a Lender, Administrative Agent, Lead Arranger and Issuing Bank ROYAL BANK OF CANADA as the Canadian Lender and THE LENDING INSTITUTIONS PARTY HERETO TABLE OF CONTENTS § 1. DEFINITIONS AND RULES OF INTERPRETATION. 1 § 1.1 Definitions. 1 § 1.2 Rules of Interpretation. 22 § 1.3 Exchange Rates; Currency. 22 § 1.4 Additional Alternative Currencies. 23 § 1.5 Change of Currency. 23 § 2. THE MULTICURRENCY REVOLVING CREDIT FACILITY. 24 § 2.1 The Revolving Credit Facility. 24 § 2.1.1 Commitment to Lend Revolving Credit. 24 § 2.1.2 Termination or Reduction of Revolving Credit Commitment. 25 § 2.1.3 The Revolving Credit Notes. 25 § 2.1.4 Requests for Revolving Credit Loans. 25 § 2.1.5 Funds for Revolving Credit Loans. 26 § 2.1.6 Maturity of the Revolving Credit Loans. 27 § 2.1.7 Mandatory Repayments of the Revolving Credit Loans. 27 § 2.1.8 Increase in Revolving Credit Commitment. 27 § 2.1.9 Designation of Foreign Borrowers. 28 § 2.2 Letters of Credit. 28 § 2.2.1 Letters of Credit Commitment. 28 § 2.2.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters of Credit. 30 § 2.2.3 Drawings and Reimbursements of Letters of Credit; Funding and Repayment of Participations. 31 § 2.2.4 Letters of Credit Obligations Absolute. 32 § 2.2.5 Role of Issuing Bank with Letters of Credit. 33 § 2.2.6 Cash Collateral for Letters of Credit. 34 § 2.2.7 Applicability of ISP98 and UCP to Letters of Credit. 34 § 2.2.8 Letter of Credit Fees. 34 § 2.2.9 Documentary and Processing Charges Payable to Issuing Bank for Letters of Credit. 34 § 2.2.10 Conflict with Letter of Credit Application. 35 § 2.3 Swing Line Facility. 35 § 3. THE CANADIAN CREDIT FACILITY. 35 § 3.1 Definitions; Schedules. 35 § 3.2 The Canadian Credit Facility. 36 § 3.3 [Reserved] 36 § 3.4 Availability; Repayment. 36 § 3.5 Interest Rates and Fees. 36 § 3.6 Evidence of Indebtedness. 38 § 3.7 General Account. 38 § 3.8 Exchange Rate Fluctuations 39 § 3.9 Indemnity 39 § 4. THE TERM LOAN. 39 § 4.1 The Term Loan; Commitment to Lend Term Loan. 39 § 4.2 The Term Notes. 40 § 4.3 Maturity of the Term Loan. 40 § 4.4 [Reserved.] 40 § 4.5 Interest on Term Loan. 40 § 4.6 5/25 Savings Clause. 40 § 5. PROVISIONS RELATING TO ALL LOANS. 41 § 5.1 Interest on Loans. 41 § 5.2 Election of Interest Rate; Notice of Election; Interest Periods; Minimum Amounts. 41 § 5.3 Optional Prepayments or Repayments of the Loans. 42 § 5.4 Fees. 42 § 5.5 Payments. 43 § 5.6 Computations. 43 § 5.7 Interest on Overdue Amounts; Default Rate. 44 § 5.8 Interest Limitation. 44 § 5.9 Funding Losses. 44 § 5.10 Illegality. 45 § 5.11 Inability to Determine Eurodollar Rate or CDOR Rate. 45 § 5.12 Increased Costs. 46 § 5.13 Taxes. 47 § 5.14 Mitigation Obligations; Replacement of Lenders. 49 § 6. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS. 50 § 6.1 Conditions to All Credit Extensions. 50 § 6.2 Conditions to Initial Credit Extension. 50 -3- § 7. REPRESENTATIONS AND WARRANTIES 51 § 7.1 Organization and Qualification. 51 § 7.2 Subsidiaries. 52 § 7.3 Authority and Validity of Obligations. 52 § 7.4 Use of Proceeds; Margin Stock. 52 § 7.5 Financial Reports. 53 § 7.6 No Material Adverse Change. 53 § 7.7 Full Disclosure. 53 § 7.8 Trademarks, Franchises, and Licenses. 53 § 7.9 Governmental Authority and Licensing. 54 § 7.10 Good Title. 54 § 7.11 Litigation and Other Controversies. 54 § 7.12 Taxes. 54 § 7.13 Approvals. 54 § 7.14 Affiliate Transactions. 55 § 7.15 Investment Company; Public Utility Holding Company. 55 § 7.16 ERISA. 55 § 7.17 Compliance with Laws. 55 § 7.18 Other Agreements. 55 § 7.19 No Default. 55 § 8. AFFIRMATIVE COVENANTS. 56 § 8.1 Maintenance of Business. 56 § 8.2 Maintenance of Properties. 56 § 8.3 Taxes and Assessments. 56 § 8.4 Insurance. 56 § 8.5 Financial Reports. 56 § 8.6 Inspection. 57 § 8.7 ERISA. 58 § 8.8 Compliance with Laws. 58 § 8.9 Formation of Subsidiaries. 58 § 8.10 Use of Proceeds. 59 § 8.11 Insolvency Applications. 59 § 9. NEGATIVE COVENANTS. 59 § 9.1 Borrowings and Guaranties. 59 -4- § 9.2 Liens. 60 § 9.3 Investments. 61 § 9.4 Mergers, Consolidations and Sales and Acquisitions. 62 § 9.5 [Reserved]. 62 § 9.6 Burdensome Contracts With Affiliates. 62 § 9.7 No Changes in Fiscal Year. 62 § 9.8 Change in the Nature of Business. 63 § 9.9 No Restrictions. 63 § 9.10 No Stock Repurchase. 63 § 10. FINANCIAL COVENANTS. 63 § 10.1 Fixed Charge Coverage Ratio. 63 § 10.2 Funded Debt to EBITDA Ratio. 63 § 10.3 Capital Expenditures. 64 § 11. GUARANTIES; PLEDGE OF CERTAIN STOCK. 64 § 11.1 Guaranties. 64 § 11.2 Pledge of Stock of LoJack Equipment Ireland Limited 65 § 11.3 Further Assurances 66 § 12. EVENTS OF DEFAULT; ACCELERATION. 66 § 12.1 Events of Default and Acceleration. 66 § 12.2 Remedies Upon Event of Default. 68 § 12.3 Judgment Currency. 68 § 12.4 Distribution of Collateral Proceeds. 69 § 13. ADMINISTRATIVE AGENT. 69 § 13.1 Appointment and Authority. 69 § 13.2 Rights as Lender. 69 § 13.3 Exculpatory Provisions. 70 § 13.4 Reliance by Administrative Agent. 70 § 13.5 Delegation of Duties. 71 § 13.6 Resignation of Administrative Agent. 71 § 13.7 Non-Reliance on Administrative Agent and the Other Lenders. 72 § 13.8 No Other Duties, etc. 72 § 13.9 Payments to Administrative Agent 72 § 14. MISCELLANEOUS. 72 -5- § 14.1 Setoff Rights. 72 § 14.2 Attorney Costs; Expenses. 73 § 14.3 Indemnification. 73 § 14.4 Representations and Warranties. 74 § 14.5 Payments; Set Aside. 74 § 14.6 Successors and Assigns; Participations. 74 § 14.7 Notices and Other Communications; Facsimile Copies. 77 § 14.8 Cumulative Remedies; Captions; Counterparts. 78 § 14.9 USA Patriot Act Notice. 78 § 14.10 Entire Agreement; Etc. 78 § 14.11 Consents; Amendments; Waivers; Etc. 79 § 14.12 Concerning Joint and Several Liability. 79 § 14.13 Governing Law. 82 § 14.14 Waiver of Jury Trial. 83 § 14.15 Severability. 83 -6- EXHIBITS EXHIBIT A Form of Assumption and Assignment EXHIBIT B Form of Revolving Credit Loan Request EXHIBIT C Form of Canadian Revolving Credit Loan Request EXHIBIT D Form of Swing Line Loan Request EXHIBIT E Form of Compliance Certificate EXHIBIT F Form of Instrument of Accession EXHIBIT G Form of Joinder Agreement SCHEDULES SCHEDULE 1 Subsidiaries and Affiliates SCHEDULE 2 Lenders; Commitments; Applicable Percentages SCHEDULE 3 Lending Offices SCHEDULE 3.1-A Additional Definitions for Canadian Credit Facility SCHEDULE 3.1-B Borrowing Conditions Under Canadian Credit Facility SCHEDULE 4 Mandatory Cost SCHEDULE 7.2 Subsidiaries; Capitalization SCHEDULE 9.1 Indebtedness SCHEDULE 9.2 Liens SCHEDULE 14.7 Addresses for Notices MULTICURRENCY REVOLVING CREDIT AND TERM LOAN AGREEMENT This MULTICURRENCY REVOLVING CREDIT AND TERM LOAN AGREEMENT is made as of the 20th day of July 2007 (the “Credit Agreement” or this “Agreement”), by and among LOJACK CORPORATION, a corporation organized under the laws of the Commonwealth of Massachusetts (“LoJack”), the Canadian Borrowers and Foreign Borrowers listed on Schedule 1 attached hereto (collectively with LoJack, and together with the other Persons that from time to time become Borrowers pursuant to the provisions hereof, the “Borrowers”), the U.S. Guarantors and Canadian Guarantors listed on Schedule 1 attached hereto (collectively with the other Persons that from time to time become U.S. Guarantors or Canadian Guarantors pursuant to the provisions hereof, the “Guarantors”), the Lenders (as hereinafter defined), CITIZENS BANK OF MASSACHUSETTS, a Massachusetts banking corporation, as Administrative Agent for itself and each of the other Lenders from time to time party to this Agreement, Lead Arranger and Issuing Bank, and ROYAL BANK OF CANADA, a Canadian chartered bank, as the Canadian Lender. § 1. DEFINITIONS AND RULES OF INTERPRETATION. § 1.1 Definitions. Schedule 3.1-A contains definitions of capitalized terms used in §3 and not otherwise defined in this Credit Agreement.The following terms shall have the meanings set forth in this §1 or elsewhere in the provisions of this Credit Agreement referred to below: 5/25 Compliant Term Loan.Means Indebtedness, the interest of which is not subject to Part XIII tax pursuant to subparagraph 212(b)(vii) of the Income Tax Act (Canada). AccedingLender.Has the meaning set forth in §2.1.8(c). Accountants.Has the meaning set forth in §8.4(a). Acquired EBITDA. Means, with respect to any Acquired Entity or Business for any period, the amount for such period of Consolidated EBITDA of such Acquired Entity or Business (determined as if references to the Borrowers and their Subsidiaries in the definition of Consolidated EBITDA were references to such Acquired Entity or Business and its Subsidiaries), all as determined on a consolidated basis for such Acquired Entity or Business. Acquired Entity or Business.Any Person, property, business or asset acquired by the Borrowers or any Subsidiary during such period in connection with any Permitted Acquisition (but not the Acquired EBITDA of any related Person, property, business or assets to the extent not so acquired). Additional Pledge Agreement.Has the meaning set forth in §11.2(b). Additional Pledged Equity.Has the meaning set forth in §11.2(b). Additional Pledged Foreign Subsidiary.Has the meaning set forth in §11.2(b). Adjustment Date.The first day of the month immediately following the month in which a Compliance Certificate is to be delivered by the Borrowers pursuant to §8.5(h). Adjusted Eurodollar Rate.Means, relative to any Eurodollar Rate Loan to be made, continued or maintained as, or converted into, a Eurodollar Rate Loan for any Interest Period, a rate per annum -1- (rounded upwards if necessary, to the 1/16 of 1%) equal to the sum of (a) (i) the Eurodollar Rate for such Interest Period divided by (y) a percentage equal to one hundred percent (100%) minus the Eurodollar Reserve Percentage, plus (b) in the case of Loans by a Lender from its office or branch in the United Kingdom (except for Loans to any U.S. Borrowers denominated in Dollars), the Mandatory Cost. Administrative Agent.Means Citizens Bank of Massachusetts in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. Affiliate. Means with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified.Without limiting the generality of the foregoing, a Person shall be deemed to be an Affiliate if such other Person possesses, directly or indirectly, power to vote ten (10%) percent or more of the securities having ordinary voting power for the election of directors, managing general partners or the equivalent. Agreement.Means this Credit Agreement, including the Schedules and Exhibits hereto. Agreement Currency.Has the meaning set forth in §12.3. Aggregate Commitments.Means the sum of all of the Commitments. Alternative Currency.Means Euros, British Pounds Sterling, Yen and any other major foreign currency acceptable to the Lenders. Alternative Currency Equivalent.Means, at any time, with respect to any amount denominated in U.S. Dollars, the equivalent amount thereof in the applicable Alternative Currency as determined by the Administrative Agent, at such time on the basis of the Spot Rate (determined in respect of the most recent Revaluation Date) for the purchase of such Alternative Currency with U.S. Dollars. Alternative Currency Sublimit.Means, as of the Closing Date, the Dollar Equivalent of Fifty Million Dollars ($50,000,000). Approved Fund.Means any Fund that is administered or managed by (a) the Lender or (b) an Affiliate of the Lender. Applicable Percentage.Means, as the context requires, (i) with respect to the Aggregate Commitments, each Lender’s percentage share of the Aggregate Commitments, (ii) with respect to the Revolving Credit Loans, each Lender's percentage share of the Revolving Credit Commitment, (iii) with respect to the Letters of Credit, each Revolving Credit Lender’s percentage share of the L/C Obligations, L/C Advances and L/C Borrowings, and (iv) with respect to the Term Loan, each Term Loan Lender’s percentage of the Term Loan, as each of the foregoing items (i) - (iv) is set forth immediately opposite such Lender's name on Schedule 2 hereto. Applicable Margin.For each period commencing on an Adjustment Date through the date immediately preceding the next Adjustment Date (each a “Rate Adjustment Period”), the Applicable Margin shall be the applicable margin set forth below with respect to the Consolidated Funded Debt to Consolidated EBITDA Ratio, as determined for the Reference Period of the Borrowers and their Subsidiaries ending on the fiscal quarter ended immediately prior to the applicable Rate Adjustment Period: -2- Level Consolidated Funded Debt to Consolidated EBITDA Ratio Applicable Margin For Eurodollar Rate Loans, CDOR Rate Loans, Libor Loans or BAs Commitment Fee Standby Letter of Credit, LC or LG Fee I ­< 1.00:1 0.500% 0.125% 0.500% II > 1.00:1, but < 1.75:1 0.625% 0.150% 0.625% III > 1.75:1, but < 2.00:1 0.750% 0.200% 0.750% IV > 2.00:1 0.875% 0.250% 0.875% Notwithstanding the foregoing, (a) for the Loans and BAs outstanding and the Letter of Credit, LC, and LG Fees and the Commitment Fee payable during the period commencing on the Closing Date through the date immediately preceding the first Adjustment Date to occur after the fiscal quarter ending September 30, 2007, the Applicable Margin shall be the Applicable Margin set forth in Level I above.In the event that the Compliance Certificate required to be delivered pursuant to §8.4(c) is not delivered when due, then during the period from the next Business Day after the date on which such financial statements was required to be delivered until the next Business Day after the Compliance Certificate is delivered by the Borrowers to the Administrative Agent, the “Applicable Margin” shall be deemed to be the highest percentage set forth in the above table. Assignment and Assumption.Means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by §14.6), and accepted by the Administrative Agent, in substantially the form of Exhibit A or any other form approved by the Administrative Agent. Attorney Costs.Means all reasonable fees, expenses and disbursements of any law firm or other external counsel incurred by the Administrative Agent. Auto-Renewal Letter of Credit.Has the meaning set forth in §2.2.2(c). Available Revolving Credit Commitment.Means, at any time, the Aggregate Commitments in respect of the Revolving Credit Facility then in effect minus the Revolving Credit Exposure at such time.For purposes of calculating the Available Revolving Credit Commitment with respect to Loans in Alternative Currencies, the Administrative Agent shall use the Dollar Equivalent of such Alternative Currency, calculated on the basis of the Spot Rate for such Alternative Currency, on or as of the most recent Revaluation Date provided for in §1.3(a). Bank Product Obligations.Every obligation of each Borrower and its Subsidiaries under and in respect of any one or more of the following types of services or facilities extended to such Borrower or such Subsidiary by the Lender or Affiliate of the Lender:(i) credit and purchase cards, (ii) cash management or related services, including, without limitation, controlled disbursement services, and (iii)agreements for treasury management services, including, without limitation, intraday credit, Automated Clearing House (ACH) services, foreign exchange services, daylight overdrafts and zero balance arrangements. Base Rate.Means a rate per annum equal to the rate of interest announced by the Administrative Agent in Boston, Massachusetts from time to time as its “Prime Rate.”Any change in the Base Rate shall be effective immediately from and after such change in the Base Rate. Interest accruing by reference to the Base Rate shall be calculated on the basis of actual days elapsed and a 360-day year.The Borrowers -3- acknowledge that the Administrative Agent may make loans to its customers above, at or below the Base Rate. Base Rate Loans.Means the Revolving Credit Loans bearing interest calculated by reference to the Base Rate. Borrowers.Has the meaning set forth in the Preamble. Business Day.Means any day that is not a Saturday, Sunday or other day on which commercial banks in Boston, Massachusetts are authorized or required by law to remain closed; provided that, (a) when used in connection with CDOR Rate Loans or Canadian Base Rate Loans, the term “Business Day” shall also exclude any day on which banks are not open for dealings in Canadian Dollars in Toronto, Ontario, and (b) when used in connection with a Eurodollar Rate Loan denominated in any Alternative Currency, the term “Business Day” shall also exclude any day on which banks are not open for dealings in such Alternative Currency in the London interbank market or the principal financial center of the country in which payment or purchase of such Alternative Currency can be made (and, if the Loan or Letters of Credit which are the subject of a borrowing, drawing, payment, reimbursement or rate selection are denominated in Euro, the term “Business Day” shall also exclude any day on which the TARGET payment system is not open for the settlement of payments in euro). Canadian Base Rate.Means for any day the greater of: (i) the floating annual rate of interest appearing on Bloomberg Canada-Govt’s & Money Market Rates, as in effect on such day; and (ii) the CDOR Rate applicable on such day plus 1.0%. Canadian Base Rate Loans.Means Canadian Revolving Credit Loans and all or any portion of the Term Loan bearing interest calculated by reference to the Canadian Base Rate. Canadian Borrowers.Means any Borrower that is organized under the laws of Canada or any state or province thereof now existing or formed after the date hereof and is listed on Schedule 1 hereto on the day hereof or has been designated as a Canadian Borrower pursuant to §8.9(b). Canadian Dollars or Can. $.Means dollars in lawful currency of Canada. Canadian CDOR Rate Loans.Means Revolving Credit Loans and all or any portion of the Term Loan bearing interest calculated by reference to the CDOR Rate. Canadian Credit Facility.Has the meaning set forth in §3.2. Canadian Guarantor.Means any Subsidiary of LoJack that (a) is not a Canadian Borrower, and (b) is organized under the laws of Canada or any province thereof now existing or formed after the date hereof (but excluding, in any event, Vehicle Recovery Systems Company, a Nova Scotia company). Canadian Lender.Means, as of the Closing Date, Royal Bank of Canada, in its capacity as the revolving lender under the Canadian Credit Facility, or any successor thereto. Canadian Obligations.Means all indebtedness, obligations and liabilities of the Canadian Borrowers to the Administrative Agent and applicable Lenders existing on the date of this Agreement or arising thereafter, direct or indirect, joint or several, absolute or contingent, matured or unmatured, liquidated or unliquidated, secured or unsecured, arising by contract, operation of law or otherwise, arising or incurred under this Agreement or any of the other Loan Documents in respect of the Term Loan, the Term Notes, the Canadian Credit Facility, any Swap Contract with any Lenders or any Affiliate -4- thereof, and any Bank Product Obligations (in either case entered into by a Canadian Borrower) or any other instrument at any time evidencing any thereof, the whole including for greater certainty the Canadian Revolving Obligations. Canadian Revolving Borrower.Means any Canadian Borrower which is an obligor with respect to Canadian Revolving Credit Loans. Canadian Revolving Credit Commitment. Means, as of the Closing Date, Five Million Canadian Dollars (Can.$5,000,000) or the Equivalent Amount (as such expression is defined in Schedule3.1-A) thereof in Dollars. Canadian Revolving Credit Loans. Means revolving credit loans made or to be made by the Canadian Lender to the Canadian Revolving Borrowers under the Canadian Credit Facility including for greater certainty all extensions of credit thereunder by the Canadian Lender by way of Bankers’ Acceptances, LCs and LGs. Canadian Revolving Obligations.Means any and all indebtedness, obligations and liabilities of the Canadian Revolving Borrowers to the Canadian Lender arising under the Canadian Credit Facility existing on the date of this Agreement or arising thereafter, direct or indirect, joint or several, absolute or contingent, matured or unmatured, liquidated or unliquidated, secured or unsecured, arising by contract, operation of law or otherwise, arising or incurred under this Agreement or any of the other Loan Documents or in respect of the Canadian Revolving Credit Loans or any other instrument at any time evidencing any thereof. Canadian Subsidiary.Means any Subsidiary that is organized under the laws of Canada or any province thereof now existing or formed after the date hereof. Capital Assets.Means fixed assets, both tangible (such as land, buildings, fixtures, machinery and equipment) and intangible (such as patents, copyrights, trademarks, franchises and good will). Capital Expenditures.Means amounts paid or indebtedness incurred by any Person in connection with the purchase or lease by such Person of Capital Assets that would be required to be capitalized and shown on the balance sheet of such Person in accordance with GAAP. Capital Stock.Means any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person (other than a corporation) and any and all warrants, rights or options to purchase any of the foregoing. Cash Collateralize.Means, with respect to any Letter of Credit, to pledge and deposit with or to the Administrative Agent, for the benefit of the Issuing Bank or, as the case may be, the Canadian Lender, cash as collateral for the L/C Obligations pursuant to documentation in form and substance satisfactory to the Administrative Agent and the Issuing Bank or, as the case may be, the Canadian Lender. CDOR Rate.Means, with respect to a CDOR Rate Loan for the relevant CDOR Interest Period, the Canadian deposit offered rate which, in turn means on any day the sum of: (a) the annual rate of interest which is the rate determined as being the arithmetic average of the quotations of all institutions listed in respect of the relevant CDOR Interest Period for Canadian dollar denominated bankers’ acceptances displayed and identified as such on the “Reuters Screen CDOR Page” as defined in the International Swap Dealer Association, Inc. definitions, as modified and amended from time to time, as of 10:00 a.m. Toronto, Ontario local time on such day and, if such day is not a Business Day, then on the immediately preceding Business Day (as adjusted by the Lender after 10:00 a.m. Toronto, Ontario local -5- time to reflect any error in the posted rate of interest or in the posted average annual rate of interest) plus 10 basis points. Change of Control.Means any of (a) the acquisition by any “person” or “group” (as such terms are used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) at any time of beneficial ownership of 40% or more of the outstanding capital stock or other equity interests of LoJack on a fully-diluted basis, or (b) the failure of individuals who are members of the board of directors (or similar governing body) of LoJack on the Closing Date (together with any new or replacement directors whose initial nomination for election was approved by a majority of the directors who were either directors on the Closing Date or previously so approved) to constitute a majority of the board of directors (or similar governing body) of LoJack. Change in Law.Means the occurrence, after the date of this Agreement, of any of the following: (a)the adoption or taking effect of any law, rule, regulation or treaty, (b)any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c)the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. Closing Date.Means the date of this Agreement or such later Business Day upon which each condition described in § 6 shall have been satisfied in a manner satisfactory to or waived by the Administrative Agent in its sole discretion. Commitment.Means each Revolving Credit Lender’s and the Canadian Lender’s commitment to make, as applicable, Revolving Credit Loans or Canadian Revolving Credit Loans to the applicable Borrowers and participate in the issuance, extension and renewal of Letters of Credit, as set forth in §§ 2 and 3 hereof in an aggregate amount, at any one time outstanding, not to exceed the amount set forth with respect to such Lender in Schedule 2 hereto or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this Agreement. Commitment Fee.Has the meaning set forth in § 5.4(b). Compliance Certificate.Has the meaning set forth in § 8.5(e). Consolidated or consolidated.Means, with reference to any term defined herein, that term as applied to the accounts of LoJack and its Subsidiaries consolidated in accordance with GAAP. Consolidated Capital Expenditures.Means the amount expended by the Borrowers and their Subsidiaries on a consolidated basis for Capital Expenditures, exclusive of any amounts paid for Permitted Acquisitions. Consolidated EBITDA.Means, for any period, for the Borrowers and their Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income for such period plus: (a) the following to the extent deducted in calculating such Consolidated Net Income: (i) consolidated interest charges for such period, (ii) the provision for federal, state, provincial, local and foreign income taxes payable by the Borrowers and their Subsidiaries for such period, -6- (iii) the amount of depreciation and amortization expense deducted in determining such Consolidated Net Income, (iv)non-cash charges for stock based compensation, (v) non-cash extraordinary and unusual or non-recurring writedowns or writeoffs of (A) intangible assets of Boomerang Tracking Inc. and (B) other non-current assets not to exceed the Dollar Equivalent of $7,500,000 in the aggregate, minus (b)any extraordinary , unusual,non-recurring or non-operating gains; all calculated for the Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes of determining Consolidated EBITDA for any period in which a Permitted Acquisition of an Acquired Entity or Business or a Material Divestiture has occurred, Consolidated EBITDA may at the discretion of LoJack in the case of a Permitted Acquisition and shall in the case of any Material Divestiture, be adjusted (without duplication) (A) to include the Acquired EBITDA of such Acquired Entity or Business during such period (based on the actual Acquired EBITDA of such Acquired Entity or Business for such period (including the portion thereof occurring prior to such acquisition)), and (B) subject to the written consent of the Required Lenders, an amount equal to the Pro Forma Adjustment with respect to such Acquired Entity or Business for such period (including the portion thereof occurring prior to such acquisition) as specified in a certificate executed by a Responsible Officer and delivered to the Lenders and the Administrative Agent, and (C) in the case of a Material Divestiture, a corresponding reduction to Consolidated EBITDA for the portion attributable to the Material Divestiture and previously included in Consolidated EBITDA during the reporting period. Consolidated Fixed Charges.Means, for any period, Consolidated Total Interest Expense for such period plus principal required to be paid on Indebtedness of the Borrowers and their Subsidiaries on a consolidated basis during such period plus all dividends paid in cash by LoJack and cash taxes. Consolidated Funded Debt. Means, as of any date of determination, for the Borrowers and their Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal amount of all obligations, whether current or long-term, for borrowed money (including the Obligations hereunder, but excluding in any event the net obligations of the Borrowers under any Swap Contract) and all obligations evidenced by bonds, debentures, notes, loan agreements or other similar instruments, (b) all purchase money Indebtedness, (c) all direct obligations arising under letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d) without duplication, all Guarantees with respect to outstanding Indebtedness of the types specified in clauses (a) through (d) above of Persons other than the Borrowers or any Subsidiary; and (e) all Indebtedness of the types referred to in clauses (a) through (d) above of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which any Borrower or a Subsidiary is a general partner or joint venturer, unless such Indebtedness is expressly made non-recourse to such Borrower or such Subsidiary. Consolidated Net Income (or Deficit). Means the consolidated net income (or deficit) of the Borrowers, after deduction of all expenses, taxes, and other proper charges, determined in accordance with GAAP. Consolidated Total Interest Expense.Means, for any period, the aggregate amount of cash interest required to be paid by the Borrowers on a consolidated basis during such period on all -7- Indebtedness of the Borrowers determined on a consolidated basis outstanding during all or any part of such period. Contractual Obligation.Means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. Control.Means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. Controlled Group.Has the meaning set forth in §7.16 hereof. Country Risk Event.Means (a) any law, action or failure to act by any Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s country which has the effect of: (i) changing the obligations under the relevant Letter of Credit, the Credit Agreement or any of the other Loan Documents as originally agreed or otherwise creating any additional liability, cost or expense to the Issuing Bank, the Lenders or the Administrative Agent, (ii) changing the ownership or control by such Borrower or Letter of Credit beneficiary of its business, or (iii) preventing or restricting the conversion into or transfer of the applicable Alternative Currency; (b) force majeure; or (c) any similar event which, in relation to (a), (b) and (c), directly or indirectly, prevents or restricts the payment or transfer of any amounts owing under the relevant Letter of Credit in the applicable Alternative Currency into an account designated by the Administrative Agent or the Issuing Bank and freely available to the Administrative Agent or the Issuing Bank. Credit Agreement.Means this Credit Agreement, including the Schedules and Exhibits hereto, as the same may be amended, restated or otherwise modified from time to time. Credit Extension.Means, as the context requires, (a) a borrowing of a Loan or the continuation of or conversion into a Eurodollar Rate Loan or CDOR Rate Loan or an L/C Credit Extension, or (b) a Borrowing (including the continuation, renewal or conversion thereof) under the Canadian Credit Facility provided that any reference herein to the amount of principal thereof, in the case of a Borrowing by way of BA shall refer to the face amount of such BA and in the case of a Borrowing by way of LC or LG the outstanding face amount thereof plus the amount unreimbursed in connection therewith. Default.Any Event of Default or event or condition that with the giving of notice or lapse of time or both would become an Event of Default. Defaulting Lender.Means any Lender that (a) has failed to fund any portion of the Loans or participations in L/C Obligations required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder, (b) has otherwise failed to pay over to the Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy or insolvency proceeding. Default Rate.Has the meaning set forth in §5.7. Dollar Equivalent. Means, at any time, (a) with respect to any amount denominated in Dollars, such amount, (b) with respect to any amount denominated in Canadian Dollars, the equivalent amount thereof in Dollars as determined by the Administrative Agent, through its principal foreign exchange trading office as of the date as of which the foreign exchange computation is made and (c) with respect to -8- any Alternative Currency, the equivalent amount thereof in Dollars as determined by the Administrative Agent, through its principal foreign exchange trading office as of the date as of which the foreign exchange computation is made. Dollars or U.S. $.Means dollars in lawful currency of the United States of America. Drawdown Date.Means the date on which any Revolving Credit Loan, Canadian Revolving Credit Loanor the Term Loan, as applicable, is made or is to be made, and the first day of any Interest Period. Drawing Amount.Means the maximum aggregate amount that the beneficiaries may at any time draw under outstanding Letters of Credit, as such aggregate amount may be reduced from time to time pursuant to the terms of the Letters of Credit. Effective Date.Means the date on which the initial Loans are made hereunder. Eligible Assignee.Means (a) a Lender; (b) an Affiliate of the Lender; (c) an Approved Fund; and (d) any other Person (other than a natural person) approved by (i) the Administrative Agent and the Issuing Bank; and (ii) the Borrowers (such approval not to be unreasonably withheld or delayed); provided that the Borrowers approval shall not be required if an Event of Default has occurred and is continuing.“Eligible Assignee” shall not include any of the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries. Eligible Foreign Subsidiary.Means any Foreign Subsidiary that is approved from time to time by the Lenders. EMU Legislation.Means the legislative measures of the European Council for the introduction of, changeover to or operation of a single or unified European currency. Environmental Laws.Means, with respect to any applicable jurisdictions, the federal, state, provincial, municipal, local and foreign laws, principles of common law or civil law, regulations, by-laws, guidelines and codes, as such laws, principles, regulations, by-laws and guidelines and codes may be amended from time to time, as well as orders, decrees, judgments, seizures or injunctions issued, promulgated, approved or entered thereunder relating to pollution, protection of the environment, or protection of the public from pollution or employee health and safety, including, but not limited to the Release or threatened Release of Hazardous Substances into the environment or otherwise relating to the presence, manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of Hazardous Substances. ERISA.Means the Employee Retirement Income Security Act of 1974, as amended from time to time. Euro or EUR.Means the lawful currency of the Participating Member States introduced in accordance with the EMU Legislation. Eurodollar Breakage Fee.Has the meaning set forth in §5.9(a). Eurodollar Business Day.Means any Business Day on which commercial banks are open for international business (including dealings in Dollar deposits) in London, England or such other Eurodollar interbank market as may be selected by the Lender in its sole discretion acting in good faith. -9- Eurodollar Rate Loans.Means Revolving Credit Loans bearing interest calculated by reference to the Eurodollar Rate. Eurodollar Rate.Means, relative to any Interest Period, (a) for Eurodollar Rate Loans denominated in Dollars, the offered rate for deposits of U.S. Dollars in an amount approximately equal to the amount of the requested Eurodollar Rate Loan for a term coextensive with the designated Interest Period which the British Bankers’ Association fixes as its LIBOR rate, and (b) for Eurodollar Rate Loans denominated in any Alternative Currency, the offered rate for deposits of such Alternative Currency in an amount approximately equal to the amount of the requested Eurodollar Rate Loan for a term coextensive with the designated Interest Period shown in the appropriate page of Reuters Monitor Money Rates Service (or any successor thereto providing rate quotations comparable to those currently provided by such service, as determined by the Administrative Agent in its commercially reasonable discretion) which the British Bankers’ Association fixes as its LIBOR rate for such Alternative Currency, in each case, as of 11:00 a.m. London time on the day which is two London Banking Days prior to the beginning of such Interest Period.If such day is not a London Banking Day, the Eurodollar Rate shall be determined on the next preceding day which is a London Banking Day.If for any reason the Administrative Agent cannot determine such offered rate by the British Bankers’ Association, the Administrative Agent may, in its discretion, select a replacement index based on the arithmetic mean of the quotations, if any, of the interbank offered rate by first class banks in London or New York for deposits in comparable amounts, currencies and maturities. Eurodollar Reserve Percentage.Means, with respect to any currency, a fraction (expressed as a decimal), the numerator of which is the number one and the denominator of which is the number one minus the aggregate of the maximum reserve, liquid asset, fees or similar requirements (including any marginal, special, emergency or supplemental reserves or other requirements) established by any central bank, monetary authority, the FRB, the Financial Services Authority of England, the European Central Bank or other Governmental Authority for any category of deposits or liabilities customarily used to fund loans in such currency, expressed in the case of each such requirement as a decimal.Such reserve percentages shall, in the case of Dollar denominated Loans, include those imposed pursuant to RegulationD of the FRB.Eurodollar Loans shall be deemed to be subject to such reserve, liquid asset or similar requirements without benefit of or credit for proration, exemptions or offsets that may be available from time to time to any Lender under any applicable law, rule or regulation, including RegulationD.The Eurodollar Reserve Percentage shall be adjusted automatically on and as of the effective date of any change in any reserve, liquid asset or similar requirement. Event of Default.Has the meaning set forth §12.1. Excise Tax Act (Canada).Means R.S. 1985, c. E-15. Excluded Taxes.Means, with respect to the Administrative Agent, any Lender, the Issuing Bank or any other recipient of any payment to be made by or on account of any obligation of any Borrower hereunder, (a)taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable lending office is located, (b)any branch profits taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in which such Borrower is located and (c)in the case of a Foreign Lender (other than an assignee pursuant to a request by any Borrower under §5.14), any withholding tax that is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party hereto (or designates a new lending office) or is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with §5.14, except to the extent that such Foreign Lender (or its assignor, if any) was -10- entitled, at the time of designation of a new lending office (or assignment), to receive additional amounts from such Borrower with respect to such withholding tax pursuant to §5.14. Existing Credit Facilities.Means the credit facilities in place as of the date of this Agreement among LoJack, the Loan Parties party thereto, the Bank of Montreal and Harris Trust and Savings Bank. Federal Funds Rate.Means, for any day, the rate per annum equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative Agent on such day on such transactions as determined by the Administrative Agent. Fixed Charge Coverage Ratio.Has the meaning set forth in §10.1. FRB.Means the Board of Governors of the Federal Reserve Systems of the United States. Foreign Borrowers. Means any Borrower (other than the Canadian Borrowers) which is not organized under the laws of the United States, any state or commonwealth thereof, or the District of Columbia and is listed on Schedule 1 hereto as of the date hereof or is designated as a Foreign Borrower pursuant to §2.1.9. Foreign Lender.Means, with respect to any Borrower, any Lender that is organized under the laws of a jurisdiction other than that in which such Borrower is resident for tax purposes.For purposes of this definition, the United States of America, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. Foreign Obligations. Means such portion of the Obligations of the Foreign Borrowers to the Administrative Agent and the Lenders existing on the date of this Agreement or arising thereafter, direct or indirect, joint or several, absolute or contingent, matured or unmatured, liquidated or unliquidated, secured or unsecured, arising by contract, operation of law or otherwise, arising or incurred under thisAgreement or any of the other Loan Documents or in respect of the Loans, the Notes, any Swap Contract with any Lenders or any Affiliate thereof, Letter of Credit Applications, Letters of Credit, and Bank Product Obligations (in either case entered into by a Foreign Borrower) or any other instrument at any time evidencing any thereof. Foreign Sublimit.As of the Closing Date, means Fifty Million Dollars ($ 50,000,000), as such amount may be reallocated by agreement of the Administrative Agent and LoJack. Foreign Subsidiary/Foreign Subsidiaries.Means, any Subsidiary of any of the Borrowers not organized under the laws of the United States or Canada or any state or province thereof existing as of the date hereof or which is acquired or created after the date hereof. Fund.Means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business. -11- Generally accepted accounting principles or GAAP.Means the generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or such other principles as may be approved by a significant segment of the accounting profession in the United States that are applicable to the circumstances as of the date of determination, consistently applied. Governmental Authority means any nation or government, any state or other political subdivision thereof, any agency, authority, instrumentality, regulatory body, court, administrative tribunal, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. Guarantee.Means as to any Person, any (a) any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable or performable by another Person (the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation, (iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation, or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part), or (b) any Lien on any assets of such Person securing any Indebtedness or other obligation of any other Person, whether or not such Indebtedness or other obligation is assumed by such Person.For purposes of calculating Indebtedness, the amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.The term “Guarantee” as a verb has a corresponding meaning. Guarantor; Guaranty.Has the meaning set forth in the Preamble. Hazardous Substances.Means any waste, contaminant, pollutant, hazardous substance, toxic substance, hazardous waste, special waste, industrial substance or waste, radio-active materials, petroleum or petroleum-derived substance or waste, or any constituent or combination of any such substance or waste, which substance, contaminant, pollutant or material or waste is or shall hereafter become regulated under, governed by, or defined by any Environmental Law. Honor Date.Means the date of any payment by the Issuing Bank under a Letter of Credit. Immaterial Foreign Subsidiary.Means a Foreign Subsidiary designated as such by LoJack , provided, that (a) none of the obligations or Indebtedness of such Foreign Subsidiary are Guaranteed by LoJack, any of the Borrowers and/or any Guarantor, and (b) after giving effect to such designation, the aggregate net tangible assets (excluding therefrom any shares or all of equity interests held by any designated Foreign Subsidiary in another Foreign Subsidiary) of all Foreign Subsidiaries so designated does not exceed the Dollar Equivalent of $3,000,000. Increase Closing Date.Has the meaning set forth in §2.1.8(d). -12- Indebtedness.Means as to any Person at a particular time, without duplication, all of the following, whether or not included as indebtedness or liabilities in accordance with GAAP: (a)all obligations of such Person for borrowed money and all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments; (b)all direct or contingent obligations of such Person arising under letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments; (c)for the purposes of §§ 12.1(f) and 9.1 only, net obligations of such Person under any Swap Contract or similar type of agreement; (d)all obligations of such Person to pay the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business); (e)indebtedness (excluding prepaid interest thereon) secured by a Lien on property owned or being purchased by such Person (including indebtedness arising under conditional sales or other title retention agreements), whether or not such indebtedness shall have been assumed by such Person or is limited in recourse; and (f)all Guarantees of such Person in respect of any of the foregoing. For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which such Person is a general partner or a joint venturer, unless such Indebtedness is expressly made non-recourse to such Person.The amount of any net obligation under any Swap Contract on any date shall be deemed to be the Swap Termination Value thereof as of such date. Indemnified Taxes.Means Taxes other than Excluded Taxes. Indemnitees.Has the meaning set forth §14.3. Instrument of Accession.Has the meaning set forth in §2.1.8(c). Interest Act (Canada).Means 1985 R.S., c. L-18. Interest Payment Date.Means (a) as to any Eurodollar Rate Loan or CDOR Rate Loan having an Interest Period of three months or less, the last Business Day of such Interest Period, as (b) to any LIBOR Rate Loan having an Interest Period longer than three months, each Business Day which is three months after the first day of such Interest Period and the last day of such Interest Period, and (c) as to any Base Rate Loan, the last day of the calendar month with respect to interest accrued during such calendar month, including, without limitation, the calendar month which includes the Drawdown Date of such Base Rate Loan. Interest Period.Means, with respect to each Eurodollar Rate Loan or CDOR Rate Loan, (i) initially, the period commencing on the Closing Date and ending one (1), two (2), or three (3) months thereafter, as the case may be, or, subject to currency requirements to the extent that the Loan is made in an Alternative Currency, six (6) months, as the applicable Borrower may select; and (ii) thereafter, the period commencing on the last day of the preceding Interest Period, and ending one (1), two (2), or three (3) months thereafter, as the case may be, or, subject to currency requirements to the extent that the Loan -13- is made in an Alternative Currency, six (6) months, as the applicable Borrower may select; provided that all of the foregoing provisions relating to Interest Periods are subject to the following: (a)Interest Periods for Eurodollar Rate Loans or CDOR Rate Loans in connection with which any Borrower has or may incur hedging obligations with any of the Lenders shall be of the same duration as the relevant periods set forth under the applicable hedge contract. (b)if any Interest Period with respect to a Eurodollar Rate Loan or CDOR Rate Loan would otherwise end on a day that is not a Eurodollar Business Day, that Interest Period shall be extended to the next succeeding Eurodollar Business Day unless the result of such extension would be to carry such Interest Period into another calendar month, in which event such Interest Period shall end on the immediately preceding Eurodollar Business Day; (c)any Interest Period relating to any Eurodollar Rate Loan that begins on the last Eurodollar Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Eurodollar Business Day of a calendar month; and (d)any Interest Period relating to any Loan that would otherwise extend beyond the Maturity Date shall end on the Maturity Date. Notwithstanding the foregoing, if an Event of Default has occurred and is continuing, the Interest Period shall be one (1) month or such other period as approved by the Administrative Agent. Investment.Means, as to any Person, any direct or indirect acquisition or investment by such Person, whether by means of (a) the purchase or other acquisition of capital stock or other securities of another Person, (b) a loan, advance or capital contribution to, Guarantee or assumption of debt of, or purchase or other acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint venture interest in such other Person, or (c) the purchase or other acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit.For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested, without adjustment for subsequent increases or decreases in the value of such Investment. Issuing Bank.Means Citizens Bank of Massachusetts, in its capacity as issuer of letters of credit, or any successor issuer of letters of credit hereunder. Judgment Currency.Has the meaning set forth in §12.3. L/C Advance.Means, with respect to any Revolving Credit Lender, such Revolving Credit Lender’s funding of its participation in any L/C Borrowing in accordance with its Applicable Percentage of the Revolving Credit Commitments. L/C Borrowing.Means an extension of credit resulting from a drawing under any Letter of Credit which has not been reimbursed on the date when made or refinanced pursuant to a Revolving Credit Loan. L/C Credit Extension.Means, with respect to any Letter of Credit, the issuance thereof or extension of the expiry date thereof, or the renewal or increase of the amount thereof. -14- L/C Obligations.Means, as of any date of determination, with respect to the Revolving Credit Loans, and where the context requires, the Canadian Revolving Credit Loans, the Drawing Amount of all outstanding Letters of Credit plus the aggregate of all unreimbursed amounts in connection therewith, including the Unreimbursed Amounts. Lead Arranger.Citizens Bank of Massachusetts. Lenders.Means the Revolving Credit Lenders, the Term Loan Lenders and the Canadian Lender listed on Schedule 2 hereto and any financial institutions which become a party hereto pursuant to the terms of §§ 2.1.8 or 14.6 in their individual capacity, and “Lenders” means all of such financial institutions. Lending Office.Means, as to any Lender, theoffices and branches of such Lender and it Affiliates listed on Schedule 3 hereto (as may be amended from time to time), or such other office or branch as a Lender may from time to time notify the Borrowers and the Administrative Agent. Letter(s) of Credit.Has the meaning, as the context requires, set forth in § 2.2.1 or Schedule 3.1-A. Letter of Credit Application.Means an application and agreement for the issuance or amendment of a Letter of Credit in the form from time to time in use by the Issuing Bank. Letter of Credit Expiration Date.Means, with respect to each Letter of Credit, the day that is five (5) days prior to the Maturity Date with respect to Revolving Credit Loans (or, if such day is not a Business Day, the next preceding Business Day). Letter of Credit Sub-limit.Means, with respect to the Revolving Loan, an amount not to exceed $5,000,000.The Letter of Credit Sub-limit is part of, and not in addition to, the Commitment. Lienmeans any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or preferential arrangement of any kind or nature whatsoever (including any conditional sale or other title retention agreement, and any capitalized lease obligation having substantially the same economic effect as any of the foregoing). Loan Party/Loan Parties.Means, collectively, the Borrowers and the Guarantors. Loans.Means (i) the Revolving Credit Loans made or to be made by the Revolving Credit Lenders to the U.S. Borrowers and the Foreign Borrowers pursuant to §2.1; (ii) the Term Loan made by the Term Loan Lenders to the Term Loan Borrower pursuant to §4.1; and (iii) unless the context requires otherwise, the Canadian Revolving Credit Loans to be made by the Canadian Lender to the Canadian Revolving Borrowers. Loan Documents.Means this Credit Agreement, the Notes, the Letter of Credit Applications, the Letters of Credit, the Pledge Agreement, any Additional Pledge Agreement and any other document and instrument entered into by the Issuing Bank and any of the Loan Parties or any of their Subsidiaries or in favor of the Issuing Bank and relating to such Letters of Credit, all BAs, LCs, LGs and all documents and instruments executed by any of the Canadian Revolving Borrowers and/or in favor of the Canadian Lender in connection with BAs, LCs and LGs issued or to be issued pursuant to the Canadian Credit Facility. -15- Loan Request.Has the meaning set forth in § 2.1.4. LoJack Ireland.Has the meaning set forth in §11.2(a). London Banking Day.Means a day on which dealings in Dollar deposits are transacted in the London interbank market. Material Adverse Effect.Means (a) a material adverse change in, or a material adverse effect upon, the operations, business, properties, liabilities (actual or contingent), condition (financial or otherwise) or prospects of the Borrowers and their Subsidiaries taken as a whole; (b) a material impairment of the ability of any Loan Party to perform its obligations under any Loan Document to which it is a party, or (c) a material adverse effect upon the legality, validity, binding effect or enforceability against any Loan Party of any Loan Document to which it is a party. Material Acquisition.Means any acquisition of any Acquired Entity or Business by any Borrower or Subsidiary thereof with respect to which the aggregate consideration payable by the Borrowers and their Subsidiaries exceeds $5,000,000. Material Divestiture.Means any sale or dissolution of a business or revenue earning asset with attributable contribution to Consolidated EBITDA for LoJack’s prior fiscal year in an amount equal to or exceeding $3,000,000. Maturity Date.Means, (a) with respect to the Revolving Credit Loans and the Canadian Revolving Credit Loans, the fifth (5th) anniversary of the Closing Date, and (b) with respect to the Term Loan, the date that is one day after the fifth (5th) anniversary of the Closing Date. Multiemployer Plan.Means any multiemployer plan within the meaning of (i) Section 4001(a)(3) of ERISA or (ii) Subsection 147.1(1) of the United States Internal Revenue Code, to which any Borrower or any related Person makes or is obligated to make contributions, or during the preceding five (5) plan years, has made or been obligated to make contributions. New Money Credit Event.Means with respect to the Issuing Bank, any increase (directly or indirectly) in the Issuing Bank’s exposure (whether by way of additional credit or banking facilities or otherwise, including as part of a restructuring) to any Borrower or any Governmental Authority in any Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by reason of (i) any law, action or requirement of any Governmental Authority in such Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request in respect of external indebtedness of borrowers in such Borrower’s or such Letter of Credit beneficiary’s country applicable to banks generally which conduct business with such borrowers, or (iii) any agreement in relation to clause (i) or (ii), in each case to the extent calculated by reference to the aggregate Revolving Credit Exposure outstanding prior to such increase. Notes.Means, collectively, the Revolving Credit Notes, the Canadian Revolving Credit Notes and the Term Notes. Notice of Purchase.Has the meaning set forth in §2.3(c). Obligations.Means any and all indebtedness, obligations and liabilities of the Borrowers to the Administrative Agent and the Lenders existing on the date of this Agreement or arising thereafter, direct or indirect, joint or several, absolute or contingent, matured or unmatured, liquidated or unliquidated, secured or unsecured, arising by contract, operation of law or otherwise, arising or incurred under this -16- Agreement or any of the other Loan Documents or in respect of the Loans, the Notes, any Swap Contract with any Lenders or any Affiliate thereof, Letter of Credit Applications, Letters of Credit, and Bank Product Obligations or any other instrument at any time evidencing any thereof, including, without limitation, the U.S. Obligations, the Canadian Obligations, the Foreign Obligations, and the Canadian Revolving Obligations. Organization Documents.Means (a) with respect to any corporation, the certificate of articles of incorporation and the by-laws (or equivalent or comparable constitutive documents with respect to any Canadian or other non-U.S. jurisdiction); (b) with respect to any limited liability company, the certificate or articles of formation or organization and operating agreement; and (c) with respect to any partnership, joint venture, trust or other form of business entity, the partnership, joint venture or other applicable agreement of formation or organization and any agreement, instrument, filing or notice with respect thereto filed in connection with its formation or organization with the applicable Governmental Authority in the jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation or organization of such entity. Other Taxes.Means all present or future stamp or documentary taxes or any other excise or property taxes, charges or similar levies arising from any payment made hereunder or under any other Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to, this Agreement or any other Loan Document. Outstanding Amount.Means (i) with respect to Loans (including for greater certainty Canadian Revolving Credit Loans by way of Libor Loans, RBP Loans and RBUSBR Loans) on any date, the aggregate outstanding principal amount thereof after giving effect to any borrowings and prepayments or repayments of Loans occurring on such date; (ii) with respect to any L/C Obligations on any date, the amount of such L/C Obligations on such date after giving effect to any L/C Credit Extension occurring on such date and any other changes in the aggregate amount of the L/C Obligations as of such date, including as a result of any reimbursements of outstanding unpaid drawings under any Letters of Credit or any reductions in the maximum amount available for drawing under Letters of Credit taking effect on such date and (iii)the aggregate of all face amounts of all Bankers’ Acceptances outstanding under the Canadian Credit Facility and the aggregate of all full outstanding amounts of all LCs and LGs issued under the Canadian Credit Facility plus the aggregate amount of all unreimbursed amounts in connection therewith. Overadvance.Means, with respect to the Revolving Credit Facility, the amount by which the Outstanding Amount of the Revolving Credit Loans exceeds the Revolving Credit Commitment. Participant.Has the meaning specified in §14.6(d). Participating Member State.Means each state so described in any EMU Legislation. Permit.Means any approval, consent, waiver, exemption, variance, franchise, order, permit, certificate, authorization, certificate of authorization, right or license or other approval of or from any Person or Governmental Authority necessary or required by any laws, regulations, by-laws and orders, including Environmental Laws, to properly conduct the business of the Borrower or to make substantial use of the real and immovable property, assets, equipment and facilities owned or leased by the Borrower. Permitted Acquisitions.Means any acquisition of any Acquired Entity or Business by any Borrower or Subsidiary thereof which meets all of the following criteria: (i) no Default or Event of Default has occurred and is continuing or would result therefrom; (ii) all transactions related thereto are consummated in accordance with applicable laws; (iii) prior to such acquisition (if a Material -17- Acquisition), the Administrative Agent shall have received (A) computations from the Borrowers (based on a Compliance Certificate) showing pro forma compliance as of the date of, and after giving effect to, such acquisition with the financial covenants set forth in §10 of this Agreement; and (B) all due diligence information in the form of financial statements of the acquired entity and all materials provided to the board of directors of LoJack; and (iv) if in the Lenders’ discretion the Acquired Entity is material and is not a Foreign Subsidiary, concurrently with the consummation of such acquisition, the acquired entity becomes a Guarantor hereunder or, at the request of LoJack, a Borrower (subject in the case of Foreign Subsidiaries to the definition of Eligible Foreign Subsidiary) and executes any and all documents and instruments reasonably required by the Administrative Agent to that effect. Permitted Investments.Means any investments permitted under Section 9.3. Person. Means any individual, corporation, partnership, trust, unincorporated association, business, joint venture, or other legal entity, and any government or any governmental agency or political subdivision thereof. Pledge Agreement.Has the meaning set forth in §11.2. Pledged Equity.Has the meaning set forth in §11.2. Post-Acquisition Period. means, with respect to any Permitted Acquisition, the period beginning on the date such Permitted Acquisition is consummated and ending on the last day of the sixth full consecutive fiscal quarter immediately following the date on which such Permitted Acquisition is consummated. Post-ClosingIncrease.Has the meaning set forth in §2.1.8(c). Pro Forma Adjustment. means, for any Reference Period that includes all or any part of a fiscal quarter included in any Post-Acquisition Period, with respect to the Acquired EBITDA of the applicable Acquired Entity or Business, the pro forma increase or decrease in such Acquired EBITDA projected by the Borrowers in good faith as a result of (a) actions taken during such Post-Acquisition Period for the purposes of realizing reasonably identifiable and factually supportable cost savings or (b) any additional costs incurred during such Post-Acquisition Period, in each case in connection with the combination of the operations of such Acquired Entity or Business with the operations of the Borrowers and their Subsidiaries; provided that, so long as such actions are taken during such Post-Acquisition Period or such costs are incurred during such Post-Acquisition Period, as applicable, the cost savings related to such actions or such additional costs, as applicable, it may be assumed, for purposes of projecting such pro forma increase or decrease to such Acquired EBITDA that such cost savings will be realizable during the entirety of such Reference Period, or such additional costs, as applicable, will be incurred during the entirety of such Reference Period; provided further that any such pro forma increase or decrease to such Acquired EBITDA shall be without duplication for cost savings or additional costs already included in such Acquired EBITDA for such Reference Period. Property.Means , as to any Person, all types of real, personal, tangible, intangible or mixed property owned by such Person or in which such Person has the right, title or interest, whether or not such property is included in the balance sheet of such Person and its subsidiaries under GAAP. Qualified Canadian Lender.Means a Lender who (i) is not a “non-resident” within the meaning of the Income Tax Act (Canada), or (ii) is an “authorized foreign bank” within the meaning of the Bank Act (Canada) but only in respect of amounts paid or credited hereunder in respect of its “Canadian banking Business” within the meaning of the Income Tax Act (Canada). -18- Reference Period.As of any date of determination, the period of four (4) consecutive fiscal quarters of the Borrowers and their Subsidiaries ending on such date, or if such date is not a fiscal quarter end date, the period of four (4) consecutive fiscal quarters most recently ended (in each case treated as a single accounting period). Register.Has the meaning set forth in §14.6(c). Related Parties.Means, with respect to any Person, such Person’s Affiliates and the partners, directors, officers, employees, agents and advisors of such Person and of such Person’s Affiliates. Release.Means any release, issuance, spill, emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching or migration into the indoor or outdoor environment or into or out of any property, including the movement of Hazardous Substances through or in the air, soil, surface water, ground water, or property other than in compliance with all Environmental Laws, Permits, and Leases. Required Lenders.Means, as of any date of determination, Lenders having more than sixty six and two thirds percent (66 2/3%) of the sum of (a) the Aggregate Commitments (including for greater certainty the Canadian Revolving Credit Commitment) plus (b) the Outstanding Amount of the Term Loan; or, if the commitment of each Lender to make Loans and the obligation of the Issuing Bank to make L/C Credit Extensions have been terminated pursuant to §12.2, Lenders holding in the aggregate more than sixty six and two thirds percent (66 2/3%) of the Total Outstandings (with the aggregate amount of each Lender’s risk participation and funded participation in L/C Obligations being deemed “held” by such Lender for purposes of this definition); provided that the Commitment of, and the portion of the Total Outstandings held or deemed held by any Defaulting Lender shall be excluded for purposes of making a determination of Required Lenders; and provided, further, that in the event that the are only two Lenders, “Required Lenders” shall be both such Lenders. Responsible Officer.Means the Chief Executive Officer, president, vice-president, Chief Financial Officer, treasurer or assistant treasurer of each Borrower.Any document delivered hereunder that is signed by a Responsible Officer shall be conclusively presumed to have been authorized by all necessary corporate, partnership and/or other action and such Responsible Officer shall be conclusively presumed to have acted on behalf of the applicable Borrower. Revaluation Date.Means (a) with respect to any Loan, each of the following: (i) each date of a borrowing of a Eurodollar Rate Loan or CDOR Rate Loan denominated in an Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan or CDOR Rate Loan denominated in an Alternative Currency, and (iii) after the occurrence of an Event of Default, such additional dates as the Administrative Agent shall require; and (b) with respect to any Letter of Credit, each of the following: (i) each date of issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each date of an amendment of any such Letter of Credit having the effect of increasing the amount thereof (solely with respect to the increased amount), (iii) each date of any payment by the Issuing Bank under any Letter of Credit denominated in an Alternative Currency, and (iv) after the occurrence of an Event of Default, such additional dates as the Issuing Bank shall require. Revolving Credit Commitment.Means the sum of the Commitments of each Lender to make Revolving Credit Loans and purchase participations in L/C Extensions relating to Letters of Credit (subject to the applicable Letter of Credit Sub-limit) in an aggregate principal amount not to exceed the Dollar Equivalent of Fifty Million Dollars ($50,000,000) outstanding at any time, as such amount may be adjusted from time to time in accordance with this Agreement (including, without limitation, under §§2.1.2 or 2.1.8). -19- Revolving Credit Exposure.Means, with respect to any Lender at any time, the sum of the outstanding principal amount of such Lender’s Revolving Credit Loans and L/C Obligations. Revolving Credit Facility.Means the revolving credit loan facility provided by the Lenders to the U.S. Borrowers and the Foreign Borrowers. Revolving Credit Lenders.The Lenders set forth on Schedule 2 hereto as Revolving Credit Lenders, acting in their role as makers of Revolving Credit Loans or as participants with respect to Letters of Credit to the U.S. Borrowers or Foreign Borrowers, together with any other Person who becomes an assignee of any rights and obligations of a Revolving Credit Lender pursuant to § 14.6 and any Acceding Lender who becomes a Lender pursuant to § 2.1.8. Revolving Credit Loans.Means Revolving Credit Loans made or to be made by the Lenders to the U.S. Borrowers and the Foreign Borrowers pursuant to §2.1 hereof. Revolving Credit Notes.Means the promissory notes of the U.S. Borrowers and Foreign Borrowers evidencing the Revolving Credit Loans dated as of the date hereof. Seller Subordinated Debt.Means unsecured Indebtedness of any of the Borrowers in an amount to be agreed upon by the Lenders and the Borrowers and otherwise on terms reasonably acceptable to the Lenders’ and, in any case, which has been fully subordinated and made junior to the payment and performance in full in cash of the Obligations as evidenced by a subordination agreement in form and substance satisfactory to the Lenders in their discretion; provided that, (a) at the time such Seller Subordinated Debt is incurred, no Default or Event of Default has occurred or would occur as a result of such incurrence, and (b) the documentation evidencing such Seller Subordinated Debt shall have been delivered in advance and consented to by the Lenders. Spot Rate.Means, for a currency, the rate reasonably determined by the Administrative Agent to be the rate quoted by the Person acting in such capacity as the spot rate for the purchase by such Person of such currency with another currency through its principal foreign exchange trading office at approximately 11:00 a.m. Boston, Massachusetts time on the date two (2) Business Days prior to the date as of which the foreign exchange computation is made; provided that the Administrative Agent may obtain such spot rate from another financial institution designated by the Administrative Agent if the Person acting in such capacity does not have as of the date of determination a spot buying rate for any such currency; and provided further that the Administrative Agent may use such spot rate quoted on the date as of which the foreign exchange computation is made in the case of any Letter of Credit denominated in an Alternative Currency. Subsidiary.Means any corporation, association, trust, or other business entity of which the designated parent shall as of the date of any determination own directly or indirectly through a Subsidiary or Subsidiaries at least a majority of the outstanding Capital Stock or other interest entitled to vote generally. Swap Contract.Means (a) any and all rate swap transactions, basis swaps, credit derivative transactions, forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement, and -20- (b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and conditions of, or governed by, any form of master agreement published by the International Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master agreement (any such master agreement, together with any related schedules, a “Master Agreement”), including any such obligations or liabilities under any Master Agreement. Swap Termination Value.Means, in respect of any one or more Swap Contracts, after taking into account the effect of any legally enforceable netting agreement relating to such Swap Contracts, (a) for any date on or after the date such Swap Contracts have been closed out and termination value(s) determined in accordance therewith, such termination value(s), and (b) for any date prior to the date referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as determined based upon one or more mid-market or other readily available quotations provided by any recognized dealer in such Swap Contracts (which may include the Administrative Agent or any Affiliate of the Administrative Agent). Swing Line Advances.Means a Base Rate Loan made by the Swing Line Lender pursuant to §2.4. Swing Line Lender.Means Citizens Bank of Massachusetts. Swing Line Facility.Has the meaning set forth in §2.3(a). Swing Loan Purchase Price.Has the meaning set forth in §2.3(c). TARGET.Means the Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such payment system ceases to be operative, such other payment system (if any) reasonably determined by the Administrative Agent to be a suitable replacement) for the settlement of payments in euro. Taxes.Means all present or future taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or other charges imposed by any Governmental Authority, including any interest, additions to tax or penalties applicable thereto. Term Loan.Means the term loan made or to be made by the Lenders to the Term Loan Borrower pursuant to §4.1 hereof. Term Loan Borrower.Means the Canadian Borrower which is the obligor with respect to the Term Loan as identified on Schedule 1 hereto. Term Loan Lenders.The Lenders holding a portion of the Term Loan as set forth on Schedule 2 hereto together with any other Person who becomes an assignee of any rights and obligations of a Term Loan Lender pursuant to § Term Notes.Means the promissory notes of the Term Loan Borrower evidencing the Term Loan dated as of the date hereof issued pursuant to §4.2 hereof. Total Outstandings.Means the aggregate Outstanding Amount of (a) all Revolving Credit Loans and L/C Obligations plus (b) the Term Loan plus (c) the Canadian Revolving Credit Loans. Type.Means, with respect to a Loan, its character as a Base Rate Loan, Canadian Base Rate Loan, Eurodollar Rate Loan or CDOR Rate Loan. -21- Unused Commitment Fee.Has the meaning set forth in §5.4. Unreimbursed Amount.Has the meaning set forth in §2.2.3(b). U.S. Borrowers.Means any Borrower that is organized under the laws of the United States or any state thereof now existing or formed after the date hereof and is listed on Schedule 1 hereto as of the date hereof or is designated as a U.S. Borrower pursuant to §8.9(b). U.S. Guarantor.Means any Affiliate of the Borrowers that (a) is not a Borrower, and (b) is organized under the laws of the United States or any state thereof now existing or formed after the date hereof. U.S. Obligations.Means the Indebtedness and all other Obligations of any kind of the U.S. Borrowers to the Administrative Agent and the Lenders under this Agreement or any other Loan Document existing as of the date hereof or arising hereafter. U.S. Subsidiary.Means any Subsidiary that is organized under the laws of the United States or any state thereof now existing or formed after the date hereof. § 1.2 Rules of Interpretation. (a)A reference to any document or agreement shall include such document or agreement as amended, modified or supplemented from time to time in accordance with its terms and the terms of this Agreement. (b)The singular includes the plural and the plural includes the singular. (c)A reference to any law includes any amendment or modification to such law. (d)A reference to any Person includes its permitted successors and permitted assigns. (e)Accounting terms capitalized but not otherwise defined herein have the meanings assigned to them by generally accepted accounting principles applied on a consistent basis by the accounting entity to which they refer. (f)The words “include”, “includes” and “including” are not limiting. (g)Reference to a particular “§” refers to that section of this Agreement unless otherwise indicated. (h)The words “herein”, “hereof”, “hereunder” and words of like import shall refer to this Agreement as a whole and not to any particular section or subdivision of this Agreement. § 1.3 Exchange Rates; Currency. (a)The Administrative Agent shall determine the Spot Rates as of each Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.Such Spot Rates shall become effective as of such Revaluation Date and shall be the Spot Rates employed in converting any amounts between the applicable currencies until the next Revaluation Date to occur.Except for purposes of financial statements delivered by the Borrowers and the other Loan Parties hereunder or calculating financial covenants hereunder or except as -22- otherwise provided herein, the applicable amount of any currency (other than Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent amount as so determined by the Administrative Agent. (b)Wherever in this Agreement in connection with a borrowing, conversion, continuation or prepayment of a Eurodollar Rate Loan or CDOR Rate Loan or the issuance, amendment or extension of a Letter of Credit, an amount, such as a required minimum or multiple amount, is expressed in Dollars, but such Advance, Eurodollar Rate Loan, CDOR Rate Loan or Letter of Credit is denominated in an Alternative Currency, such amount shall be the relevant Alternative Currency Equivalent of such Dollar amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as determined by the Administrative Agent. § 1.4 Additional Alternative Currencies. (a)The Borrowers may from time to time request that Eurodollar Rate Loans be made and/or Letters of Credit be issued in a currency other than those specifically listed in the definition of “Alternative Currency;” provided that such requested currency is a lawful currency (other than Dollars) that is readily available and freely transferable and convertible into Dollars.Each such request shall be subject to the approval of the Lenders (not to be unreasonably withheld or delayed). (b)Any such request shall be made to the Administrative Agent not later than 11:00 a.m., seven (7) Business Days prior to the date of the desired Credit Extension (or such other time or date as may be agreed by the Administrative Agent). (c)Any failure by a Lender to respond to such request within the time period specified in the preceding sentence shall be deemed to be a refusal by such Lender to permit Eurodollar Rate Loans or CDOR Rate Loans, as applicable, to be made or Letters of Credit to be issued in such requested currency.If the Administrative Agent and the Lenders consent to making Eurodollar Rate Loans in such requested currency, the Administrative Agent shall so notify the Borrowers and such currency shall thereupon be deemed for all purposes to be an Alternative Currency hereunder for purposes of any borrowings of, as applicable, Eurodollar Rate Loans; and if all of the Lenders consent to the issuance of Letters of Credit in such requested currency, the Administrative Agent shall so notify the Borrowers and such currency shall thereupon be deemed for all purposes to be an Alternative Currency hereunder for purposes of any Letter of Credit issuances.If the Administrative Agent shall fail to obtain consent to any request for an additional currency under this §1.4, it shall promptly so notify the Borrowers. § 1.5 Change of Currency. (a)Each obligation of the Borrowers to make a payment denominated in the national currency unit of any member state of the European Union that adopts the Euro as its lawful currency after the date hereof shall be redenominated into Euro at the time of such adoption (in accordance with the EMU Legislation).If, in relation to the currency of any such member state, the basis of accrual of interest expressed in this Agreement in respect of that currency shall be inconsistent with any convention or practice in the London interbank market for the basis of accrual of interest in respect of the Euro, such expressed basis shall be replaced by such convention or practice with effect from the date on which such member state adopts the Euro as its lawful currency; provided that if any borrowing in the currency of such member state is outstanding immediately prior to such date, such replacement shall take effect, with respect to such borrowing, at the end of the then current Interest Period. (b)Each provision of this Agreement shall be subject to such reasonable changes of construction as the Administrative Agent may from time to time specify to be appropriate to reflect the -23- adoption of the Euro by any member state of the European Union and any relevant market conventions or practices relating to the Euro. (c)Each provision of this Agreement also shall be subject to such reasonable changes of construction as the Administrative Agent may from time to time specify to be appropriate to reflect a change in currency of any other country and any relevant market conventions or practices relating to the change in currency. § 2. THE MULTICURRENCY REVOLVING CREDIT FACILITY. § 2.1 The Revolving Credit Facility. Subject to the Terms and conditions set forth herein, the Revolving Credit Lenders shall provide a multicurrency revolving credit facility to the U.S. Borrowers and Foreign Borrowers in the form of the Revolving Credit Facility. § 2.1.1 Commitment to Lend Revolving Credit. (a)Subject to the terms and conditions set forth in this Agreement, each Revolving Credit Lender severally agrees to lend to the U.S. Borrowers and the U.S. Borrowers may borrow, repay, and reborrow from time to time during the period commencing on the Closing Date and ending on the Business Day immediately preceding the Maturity Date, upon notice by the U.S. Borrowers to the Administrative Agent given in accordance with §2.1.4, such sums as are requested by the U.S. Borrowers in Dollars or one or more Alternative Currencies, in an aggregate principal amount at any time outstanding (after giving effect to the requested Loan) not to exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided that (i) the Outstanding Amount of the Revolving Credit Loans plus the Outstanding Amount of the L/C Obligations relating to Letters of Credit shall not exceed the Revolving Credit Commitment, (ii) the Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations relating to Letters of Credit shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment, and (iii) the Outstanding Amount of all Loans denominated in Alternative Currencies shall not exceed the Alternative Currency Sublimit.The Revolving Credit Loans to the U.S. Borrowers shall be made pro rata in accordance with each Revolving Credit Lender’s Applicable Percentage of the Revolving Credit Commitment.Each request for a Revolving Credit Loan hereunder shall constitute a representation and warranty by the U.S. Borrowers that the conditions set forth in §6, as applicable, have been satisfied on the date of such request. (b)Subject to the terms and conditions set forth in this Agreement, the Revolving Credit Lenders agree to lend to each of the Foreign Borrowers and each applicable Foreign Borrower may borrow, repay, and reborrow from time to time during the period commencing on the Closing Date and ending on the Business Day immediately preceding the Maturity Date, upon notice by the applicable Foreign Borrower to the Administrative Agent given in accordance with §2.1.4, such sums as are requested by such Foreign Borrower in U.S. Dollars or one or more Alternative Currencies, in an aggregate principal amount at any time outstanding (after giving effect to the requested Loan) not to exceed the Foreign Sublimit; provided that (i) the Outstanding Amount of the Revolving Credit Loans plus the Outstanding Amount of the L/C Obligations relating to Letters of Credit shall not exceed the Revolving Credit Commitment, (ii) the Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations relating to Letters of Credit shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment, (iii) the Outstanding Amount of all Loans denominated in Alternative Currencies shall not exceed the Alternative Currency Sublimit, and (iv) the Outstanding -24- Amount of all Loans made to the Foreign Borrowers shall not exceed the Foreign Sublimit.The Revolving Credit Loans to the Foreign Borrowers shall be made pro rata in accordance with each Revolving Credit Lender’s Applicable Percentage of the Revolving Credit Commitment.Each request for a Revolving Credit Loan hereunder shall constitute a representation and warranty by the applicable Foreign Borrower that the conditions set forth in §6, as applicable, have been satisfied on the date of such request. § 2.1.2 Termination or Reduction of Revolving Credit Commitment. The U.S. Borrowers and Foreign Borrowers may, upon notice to the Administrative Agent, terminate the Revolving Credit Commitment, or from time to time permanently reduce the Revolving Credit Commitment, whereupon the Revolving Credit Commitments of the Revolving Credit Lenders shall be reduced pro rata in accordance with their respective Applicable Percentage of the Revolving Credit Commitment; provided that (i) any such notice shall be received by the Administrative Agent not later than 1:00 p.m. (Boston time), five (5) Business Days prior to the date of termination or reduction, (ii) any such partial reduction shall be in a minimum amount of $1,000,000, (iii) the U.S. Borrowers and Foreign Borrowers shall not terminate or reduce the Revolving Credit Commitment if, after giving effect thereto and to any concurrent prepayments hereunder, the Outstanding Amount of the Revolving Credit Loans plus the Outstanding Amount of all L/C Obligations relating to Letters of Credit would exceed the Revolving Credit Commitment, (iv) if, after giving effect to any reduction of the Revolving Credit Commitment, the Letter of Credit Sublimit shall exceed the amount of the Revolving Credit Commitment, such Letter of Credit Sublimit shall be automatically reduced by the amount of such excess; and (v) if, after giving effect to any reduction of the Revolving Credit Commitment, the Alternative Currency Sublimit shall exceed the amount of the Revolving Credit Commitment, such Alternative Currency Sublimit shall be automatically reduced by the amount of such excess. § 2.1.3 The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced by separate Revolving Credit Notes of the U.S. Borrowers and the Foreign Borrowers in form and substance satisfactory to the Revolving Credit Lenders (provided, that the Foreign Borrowers’ obligations under the Revolving Credit Notes shall not exceed the Foreign Sublimit).The Revolving Credit Notes shall be payable to the order of each Revolving Credit Lender in an amount equal to the Revolving Credit Commitment of such Revolving Credit Lender, or, if less, the outstanding principal amount of all Revolving Credit Loans made by such Revolving Credit Lender, plus interest accrued thereon.Each of the U.S. Borrowers and Foreign Borrowers irrevocably authorizes each Revolving Credit Lender to make or cause to be made, in connection with a Drawdown Date of any Revolving Credit Loan or Honor Date of any Letter of Credit or at the time of receipt of any payment of principal on the Revolving Credit Note, an appropriate notation on such Revolving Credit Lender’s records reflecting the making of the Revolving Credit Loan or the receipt of such payment (as the case may be) and whether such Revolving Credit Loan was made to the U.S. Borrowers or Foreign Borrowers, and will, prior to any transfer of such Revolving Credit Lender’s Revolving Credit Note, endorse on the reverse side thereof the outstanding principal amount of the Revolving Credit Loans evidenced thereby at the time of such transfer.The Outstanding Amount of the Revolving Credit Loans set forth on a Revolving Credit Lender’s record shall be prima facie evidence (absent manifest error) of the principal amount thereof owing and unpaid to such Revolving Credit Lender, but the failure to record, or any error in so recording, any such amount shall not limit or otherwise affect the obligations of the U.S. Borrowers and/or Foreign Borrowers hereunder or under the Revolving Credit Note to make payments of principal of or interest on the Revolving Credit Note when due. § 2.1.4 Requests for Revolving Credit Loans. -25- (a)The U.S. Borrowers or Foreign Borrowers, as the case may be, shall give to the Administrative Agent written notice in the form of Exhibit B hereto (or telephonic notice confirmed in writing or a telecopy in such form) of each Revolving Credit Loan requested hereunder (a “Loan Request”) not later than 10:00 a.m. (Boston time) (i) on the Business Day of the proposed Drawdown Date of any Base Rate Loan which is denominated in Dollars; (ii) three (3) Eurodollar Business Days prior to the Drawdown Date of any Eurodollar Rate Loan, (iii) four (4) Business Days prior to the Drawdown Date with respect to Alternative Currencies consisting of Euros, and (iv) five (5) Business Days with respect to other Alternative Currencies. (b)Each such Loan Request shall specify (i) the principal amount of the Revolving Credit Loan requested, (ii) the currency in which such Revolving Credit Loan shall be denominated; (iii) the proposed Drawdown Date of such Revolving Credit Loan, (iv) the Interest Period for such Revolving Credit Loan (if such Revolving Credit Loan is to be a Eurodollar Rate Loan), and (v) whether such Revolving Credit Loan is to be a Eurodollar Rate Loan or a Base Rate Loan, and shall include a current Loan Request.Each Revolving Credit Loan requested shall be in a minimum amount of $500,000 or its Dollar Equivalent, and, if such Loan requested is not a Base Rate Loan, shall be irrevocable and binding on the U.S. Borrowers, and shall obligate the U.S. Borrowers to accept the Loan requested from the Revolving Credit Lender on the proposed Drawdown Date. § 2.1.5 Funds for Revolving Credit Loans. (a)Not later than 1:00 p.m. (Boston time) on the proposed Drawdown Date of any Revolving Credit Loan, each of the Revolving Credit Lenders will make available to the Administrative Agent, at the Administrative Agent’s Office, in immediately available funds, the amount of such Revolving Credit Lender’s Applicable Percentage of the requested Revolving Credit Loans.Upon receipt from each Revolving Credit Lender of such amount, and upon receipt of the documents required by §6, as applicable, and the satisfaction of the other conditions set forth therein, to the extent applicable, the Administrative Agent will make available to the applicable U.S. Borrowers or Foreign Borrower, not later than 2:00 p.m. (Boston time) on the proposed Drawdown Date, in immediately available funds, the aggregate amount of such Revolving Credit Loans made available to the Administrative Agent by the Revolving Credit Lenders.The failure or refusal of any Revolving Credit Lender to make available to the Administrative Agent at the aforesaid time and place on any Drawdown Date the amount of such Revolving Credit Lender’s Applicable Percentage of the requested Revolving Credit Loans shall not relieve any other Revolving Credit Lender from its several obligation hereunder to make available to the Administrative Agent the amount of such other Revolving Credit Lender’s Applicable Percentage of any requested Revolving Credit Loans. (b)The Administrative Agent may, unless notified to the contrary by any Revolving Credit Lender prior to a Drawdown Date, assume that such Revolving Credit Lender has made available to the Administrative Agent on such Drawdown Date the amount of such Revolving Credit Lender’s Applicable Percentage of the Revolving Credit Loans to be made on such Drawdown Date, and the Administrative Agent may (but shall not be required to), in reliance upon such assumption, make available to the Borrowers a corresponding amount.If any Revolving Credit Lender makes available to the Administrative Agent such amount on a date after such Drawdown Date, such Revolving Credit Lender shall pay to the Administrative Agent on demand an amount equal to the product of (i) the average computed for the period referred to in clause (iii) below, of the weighted average interest rate paid by the Administrative Agent for federal funds acquired by the Administrative Agent during each day included in such period, times (ii) the amount of such Revolving Credit Lender’s Applicable Percentage of such Revolving Credit Loans, times (iii) a fraction, the numerator of which is the number of days that elapse from and including such Drawdown Date to the date on which the amount of such Revolving Credit Lender’s Applicable Percentage of such Revolving Credit Loans shall become immediately available to -26- the Administrative Agent, and the denominator of which is 365.A statement of the Administrative Agent submitted to such Revolving Credit Lender with respect to any amounts owing under this paragraph shall be prima facie evidence (absent manifest error), of the amount due and owing to the Administrative Agent by such Revolving Credit Lender.If the amount of such Revolving Credit Lender’s Applicable Percentage of such Revolving Credit Loans is not made available to the Administrative Agent by such Revolving Credit Lender within three (3) Business Days following such Drawdown Date, the Administrative Agent shall be entitled to recover such amount from the U.S. Borrowers on demand, with interest thereon at the rate per annum applicable to the Revolving Credit Loans made on such Drawdown Date. § 2.1.6 Maturity of the Revolving Credit Loans. The Revolving Credit Loans shall be due and payable on the applicable Maturity Date.Each of the U.S. Borrowers and Foreign Borrowers, as applicable, promises to pay in full in cash, on the Maturity Date, all Revolving Credit Loans outstanding on such date, together with any and all accrued and unpaid interest thereon and any fees and other amounts owing hereunder with respect to the Revolving Credit Loans. § 2.1.7 Mandatory Repayments of the Revolving Credit Loans. If at any time an Overadvance shall exist (whether as a result of fluctuations in currency exchange rates with respect to the Revolving Credit Facility or otherwise), then the applicable Borrowers shall immediately pay the amount of such Overadvance to the Administrative Agent for application to the Revolving Credit Loans. § 2.1.8 Increase in Revolving Credit Commitment. (a)Request for Increase of Revolving Credit Commitments.Provided there exists no Event of Default, upon written notice to Administrative Agent and subject to the provisions of this § 2.1.8, the applicable Borrowers may from time to time request an increase in the Revolving Credit Commitment in minimum amount of Ten Million Dollars ($10,000,000), so long as, after giving effect thereto, the aggregate amount of such increases does not exceed Twenty Five Million Dollars ($25,000,000) in the aggregate. (b)Lender Elections to Revolving Credit Commitments Increase.The Administrative Agent will promptly notify the Lenders following receipt of a request by the Borrowers of an increase in the Revolving Credit Commitment.At the time of making such request, the Borrowers (in consultation with the Administrative Agent) shall specify the time period within which each Revolving Credit Lender is requested to respond (which shall not, in any event, be less than ten (10) Business Days from the date of delivery of such notice to the Lenders).Each Revolving Credit Lender shall notify the Administrative Agent within such time period whether or not it agrees to increase its Revolving Credit Commitment, and, if so, whether by an amount equal to, greater than, or less than its Revolving Percentage of such requested increase.Any Revolving Credit Lender not responding within such time period shall be deemed to have declined to increase its Revolving Credit Commitment. (c)Notification by Administrative Agent; Acceding Lenders.The Administrative Agent shall notify the Borrowers and each Lender of the Revolving Credit Lenders’ responses to each request made hereunder.To achieve the full amount of a requested increase and subject to the approval of the Administrative Agent and the Issuing Bank, which approvals shall not be unreasonably withheld or delayed, the Borrowers may also invite one or more additional commercial banks, other recognized financial institutions or other Persons (in each case, an “AccedingLender”) to become party to this -27- Agreement as a Revolving Credit Lender by entering into an Instrument of Accession in substantially the form of ExhibitF hereto (an “Instrument of Accession”) with the Borrowers and the Administrative Agent and assuming thereunder the rights and obligations of a Revolving Credit Lender hereunder, including without limitation, commitments to make Revolving Credit Loans and participate in the risk relating to Letters of Credit, and the Aggregate Commitments shall be funded (each such increase or funding, as the case may be, referred to as a “Post-Closing Increase”) by the amount of such Acceding Lender’s interest all in accordance with the provisions of this Section. The Borrowers shall indemnify the applicable Lenders and the Administrative Agent for any cost or expense incurred as a consequence of the reallocation of any Eurodollar Rate Loans to an Acceding Lender pursuant to the provisions of§5.9 hereof. (d)Closing Date and Allocations.Upon a request by the Borrowers of an increase in the Revolving Credit Commitments in accordance with this Section, the Administrative Agent and the Borrowers shall determine, as applicable, the effective date of any such increase (any such date, the “Increase Closing Date”) and the final allocation of any such increase.The Administrative Agent shall promptly notify the Borrowers and the Lenders (and Acceding Lenders, if any) of the final allocation of such increase.On the Increase Closing Date, Schedule 2 hereto shall be deemed to be amended to reflect, as the case may be, (i) the name, address and Revolving Credit Commitment of the Revolving Credit Lenders (and, if applicable, any Acceding Lender), (ii) the Revolving Credit Commitments (after giving effect to any Post-Closing Increase), and (iii) the changes to the respective Applicable Percentages of the Revolving Credit Lenders. (e)Conditions to Effectiveness of Increase of Revolving Credit Loans.As a condition precedent to such increase in the Revolving Credit Commitments, the Borrowers shall deliver to the Administrative Agent a certificate dated as of the Increase Closing Date signed by a Responsible Officer of the Borrowers (i) certifying and attaching the resolutions adopted by the applicable Borrowers approving or consenting to such increase, and (ii) certifying that, before and after giving effect to such increase, the applicable conditions set forth in §6 will be satisfied.In addition, the Borrowers shall prepay any Revolving Credit Loans outstanding on any Increase Closing Date (and pay any additional amounts required under §5 of this Agreement) to the extent necessary to keep the outstanding Revolving Credit Loans ratable with any revised Applicable Percentages in respect of Revolving Credit Loans arising from any nonratable increase in the Commitments under this Section. (f)Conflicting Provisions.This §2.1.8 shall supersede any provisions in §§14.1(b) or 14.11 to the contrary. § 2.1.9 Designation of Foreign Borrowers. LoJack may, from time to time, designate any Eligible Foreign Subsidiary as a Foreign Borrower by delivery to the Administrative Agent of(a) joinder agreement in substantially the form attached hereto as Exhibit G executed by such Foreign Subsidiary (or execution of an amendment to this Credit Agreement, if applicable) and any other applicable Loan Documents, in form and substance satisfactory to the Administrative Agent, providing that such Foreign Subsidiary shall become a Borrower hereunder, and (b) providing such other documentation as the Administrative Agent may reasonably request, including, without limitation, documentation with respect to the conditions specified in §6 hereof, including customary legal opinions of LoJack’s and such Foreign Subsidiary’s domestic counsel. § 2.2 Letters of Credit. § 2.2.1 Letters of Credit Commitment. -28- (a)Subject to the terms and conditions set forth herein, the Issuing Bank agrees (i) (1) from time to time on any Business Day during the period from the Closing Date until the applicable Letter of Credit Expiration Date, to issue Letters of Credit denominated in Dollars or Alternative Currencies for the account of any of the U.S. Borrowers or any of the Foreign Borrowers under the Revolving Credit Facility (each, a “Letter of Credit” and, collectively, the “Letters of Credit”) and to amend or renew Letters of Credit previously issued by it, in accordance with subsection (b) below, and (2) to honor drafts under the Letters of Credit; and (ii) the Revolving Credit Lenders severally agree to participate in Letters of Credit; provided, that the Issuing Bank shall not be obligated to make any L/C Credit Extension with respect to any Letter of Credit if, as of the date of such L/C Credit Extension and after giving effect to such request, (w) the Outstanding Amount of Revolving Credit Loans plus the Outstanding Amount of L/C Obligations relating to Letters of Credit would exceed the Revolving Credit Commitment; (x) the Outstanding Amount of Revolving Credit Loans of any Revolving Credit Lender plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations relating to Letters of Credit exceeds such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of L/C Obligations with respect to Letters of Credit would exceed the applicable Letter of Credit Sublimit or (z) the Outstanding Amount of all Loans denominated in Alternative Currencies plus the Outstanding Amount of all L/C Obligations for Letters of Credit denominated in Alternative Currencies shall exceed the Alternative Currency Sublimit; provided, however, if the Issuing Bank is requested to issue Letters of Credit with respect to a jurisdiction the Issuing Bank deems, in its reasonable judgment, may at any time subject it to a New Money Credit Event or a Country Risk Event, the applicable Borrowers shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing Bank against any and all costs, liabilities and losses resulting from such New Money Credit Event or Country Risk Event, in each case in a form and substance reasonably satisfactory to the Issuing Bank. (b)The Issuing Bank shall be under no obligation to issue any Letter of Credit if: (i)any order, judgment or decree of any Governmental Authority shall by its terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or any law applicable to the Issuing Bank or any request or directive (whether or not having the force of law) from any Governmental Authority with jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from, the issuance of letters of credit generally or such Letter of Credit in particular or shall impose upon the Issuing Bank with respect to such Letter of Credit any restriction, reserve or capital requirement (for which the Issuing Bank is not otherwise compensated hereunder) not in effect on the Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense which was not applicable on the Closing Date and which the Issuing Bank in good faith deems material to it; (ii)Subject to §2.2.2(c), the expiry date of such requested Letter of Credit would occur more than twelve months after the date of issuance or last renewal; (iii)the expiry date of such requested Letter of Credit would occur after the Letter of Credit Expiration Date; (iv)the issuance of such Letter of Credit would violate one or more policies of the Issuing Bank; or (v)such Letter of Credit is in an initial amount less than $100,000, or is to be used for a purpose other than working capital and general corporate purposes or denominated in a currency other than Dollars or an Alternative Currency. -29- (c)The Issuing Bank shall be under no obligation to amend any Letter of Credit if (i) the Issuing Bank would have no obligation at such time to issue such Letter of Credit in its amended form under the terms hereof, or (ii) the beneficiary of such Letter of Credit does not accept the proposed amendment to such Letter of Credit. § 2.2.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters of Credit. (a)Each Letter of Credit shall be issued or amended, as the case may be, upon the request of the applicable U.S. Borrower or Foreign Borrower delivered to the Issuing Bank in the form of a Letter of Credit Application, appropriately completed and signed by a Responsible Officer of such U.S. Borrower or Foreign Borrower as set forth below.Such Letter of Credit Application must be received by the Issuing Bank not later than 1:00 p.m. (Boston time), at least two Business Days (or such later date and time as the Issuing Bank may agree in a particular instance in its sole discretion) prior to the proposed issuance date or date of amendment, as the case may be. (i)In the case of a request for an initial issuance of a Letter of Credit, such Letter of Credit Application shall specify in form and detail satisfactory to the Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name and address of the beneficiary thereof; (E) the documents to be presented by such beneficiary in case of any drawing thereunder; (F) the full text of any certificate to be presented by such beneficiary in case of any drawing thereunder; and (G) such other matters as the Issuing Bank may require; and (ii)in the case of a request for an amendment of any outstanding Letter of Credit, such Letter of Credit Application shall specify in form and detail satisfactory to the Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed date of amendment thereof (which shall be a Business Day); (C) the nature of the proposed amendment; and (D) such other matters as the Issuing Bank may require in accordance with the Issuing Bank’s usual and customary practices effective as of the time of such request. (b)Upon the Issuing Bank’s determination that the requested issuance or amendment is permitted in accordance with the terms hereof, then, subject to the terms and conditions hereof, the Issuing Bank shall, on the requested date, issue a Letter of Credit for the account of such U.S. Borrower or Foreign Borrower or enter into the applicable amendment, as the case may be, in each case in accordance with the Issuing Bank’s usual and customary business practices.Immediately upon the issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk participation in such Letter of Credit in an amount equal to the product of such Revolving Credit Lender’s Applicable Percentage times the face amount of such Letter of Credit. (c)If a U.S. Borrower or Foreign Borrower so requests in any applicable Letter of Credit Application, the Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of Credit must permit the Issuing Bank to prevent any such renewal at least once in each twelve-month period (commencing with the date of issuance of such Letter of Credit) by giving prior notice to the beneficiary thereof not later than a day in each such twelve-month period to be agreed upon at the time such Letter of Credit is issued.Unless otherwise directed by the Issuing Bank, the U.S. Borrowers or Foreign Borrowers shall not be required to make a specific request to the Issuing Bank for any such renewal.Once an Auto-Renewal Letter of Credit has been issued, the Issuing Bank shall, subject to the terms and conditions set forth herein, permit the renewal of such Letter of Credit to an -30- expiry date not later than the applicable Letter of Credit Expiration Date; provided, however, that the Issuing Bank shall have no obligation to permit the renewal of any Auto-Renewal Letter of Credit at any time if it has determined that it would have no obligation at such time to issue such Letter of Credit in its renewed form under the terms hereof (by reason of the provisions of §2.2.1(b) or otherwise). (d)Promptly after its delivery of any Letter of Credit or any amendment to a Letter of Credit to an advising bank with respect thereto or to the beneficiary thereof, the Issuing Bank will also deliver to the applicable U.S. Borrower or Foreign Borrower a true and complete copy of such Letter of Credit or amendment. § 2.2.3 Drawings and Reimbursements of Letters of Credit; Funding and Repayment of Participations. (a)Upon receipt from the beneficiary of any Letter of Credit of any notice of a drawing under such Letter of Credit, the Issuing Bank shall notify the applicable U.S. Borrower or Foreign Borrower and the Administrative Agent thereof.Not later than 1:00 p.m. (Boston time) on the Honor Date, such U.S. Borrower or Foreign Borrower shall reimburse the Issuing Bank through the Administrative Agent in an amount equal to the amount of such drawing and in the same currency as such drawing. (b)If the applicable U.S. Borrowers or Foreign Borrowers fail to reimburse the Issuing Bank for any drawing under any Letter of Credit (the “Unreimbursed Amount”) on the Honor Date as set forth in §2.2.3(a), the Administrative Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the Unreimbursed Amount and the amount of such Revolving Credit Lender’s Applicable Percentage thereof.In such event, the applicable U.S. Borrowers or Foreign Borrowers shall be deemed to have made a Loan Request for a Base Rate Loan in Dollars to be disbursed on the Honor Date in an amount equal to the Dollar Equivalent of the Unreimbursed Amount calculated as of the Honor Date, without regard to the minimum and multiples specified in § 2.1.4 but subject to the Revolving Credit Commitment and the applicable conditions set forth in
